Citation Nr: 0903816	
Decision Date: 02/04/09    Archive Date: 02/12/09

DOCKET NO.  05-26 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 
percent for pulmonary sarcoidosis.

2.  Entitlement to a temporary total rating for 
hospitalization pursuant to 38 C.F.R. § 4.29 (2008).

3.  Entitlement to a disability rating in excess of 10 
percent for tender thoracotomy and tube drainage scars of the 
right lateral chest wall.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel


INTRODUCTION
 
The veteran served on active duty from March 1967 to July 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, which continued a 30 percent disability rating for 
pulmonary sarcoidosis, denied entitlement to a temporary 
total evaluation because of hospital treatment in excess of 
21 days, and continued a 10 percent disability rating for 
tender thoracotomy and tube drainage scars of the right 
lateral chest wall.  
 

FINDINGS OF FACT

1.  The veteran's pulmonary sarcoidosis is not manifested by 
pulmonary involvement requiring systemic high does 
(therapeutic) corticosteroids for control, and has not been 
active in many decades.

2.  The veteran's hospitalization in July and August 2003 was 
for the veteran's nonservice-connected peripheral vascular 
disease and resulting below the knee amputation of his left 
lower extremity, not his service-connected sarcoidosis.

3.  The veteran is currently in receipt of the maximum 
schedular evaluation available (10 percent) for his service-
connected tender thoracotomy and tube drainage scars of the 
right lateral chest wall, and the competent evidence of 
record does not establish that referral for extraschedular 
evaluation of this disability is warranted.





CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 
percent for pulmonary sarcoidosis have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.159, 4.1-4.10, 4.97, Diagnostic Code 6846 
(2008).    

2.  A temporary total rating based on hospitalizations in 
July and August 2003 for the veteran's nonservice-connected 
peripheral vascular disease and resulting below the knee 
amputation of his left lower extremity is precluded by law.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.29 
(2008).

3.  The criteria for a disability rating in excess of 10 
percent for tender thoracotomy and tube drainage scars of the 
right lateral chest wall have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.159, 4.1-4.10, 4.118, Diagnostic Code 
7804 (2008).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  The Board notes 
that for claims pending before VA on or after May 30, 2008, 
38 C.F.R. 3.159 was recently amended to eliminate the 4th 
element requirement that VA request that a claimant submit 
any evidence in his or her possession that might pertain to 
the claim.  See 73 Fed. Reg. 23,353 (Apr. 30, 2008).  
Consequently, here, the presence of notice of this element is 
of no consequence since it is no longer required by law.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In terms of the veteran's claim for entitlement to a 
temporary total rating for hospitalization, VA notice 
pursuant to the provisions of 38 U.S.C.A. § 5103 and 
38 C.F.R. § 3.159 is not required because the issue presented 
involves a claim that cannot be substantiated as a matter of 
law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(where the law and not the evidence is dispositive the Board 
should deny the claim on the ground of the lack of legal 
merit or the lack of entitlement under the law); VAOPGCPREC 
5-2004 (June 23, 2004) (VA is not required to provide notice 
of the information and evidence necessary to substantiate a 
claim where that claim cannot be substantiated because there 
is no legal basis for the claim or because undisputed facts 
render the claimant ineligible for the claimed benefit).

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).   Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, supra. 

Here, the duty to notify was satisfied by way of a letter 
sent to the appellant in August 2003 that fully addressed all 
notice elements and was sent prior to the initial AOJ 
decision in this matter.  The letter informed the appellant 
of what evidence was required to substantiate the claim(s) 
and of the appellant's and VA's respective duties for 
obtaining evidence.  

The Board acknowledges that the August 2003 letter sent to 
the veteran does not meet the requirements of Vazquez-Flores 
and is not sufficient as to content, creating a presumption 
of prejudice.  Nonetheless, such presumption has been 
overcome for the reasons discussed below.  In this case, the 
veteran was provided with correspondence regarding what was 
needed to support his claim for increase.  Specifically, in 
his August 2003 and May 2005 VA examinations, the veteran was 
prompted to inform the examiner how his service-connected 
disabilities affected his employment and daily life.  In 
addition, the August 2003 letter stated that the veteran 
could submit evidence showing that his service-connected 
disabilities had increased in severity, and that this 
evidence could include a statement from his doctor containing 
physical and clinical findings, the results of any laboratory 
tests or x-rays, and statements from other individuals who 
were able to describe from their knowledge and personal 
observations in what manner his disability had gotten worse.  
Thereafter, a June 2005 statement of the case was provided to 
the veteran with the criteria necessary for entitlement to 
higher disability ratings.  The veteran, who has 
representation, had a meaningful opportunity to participate 
in the adjudication of his claims such that the essential 
fairness of the adjudication was not affected.  See Overton 
v. Nicholson, 20 Vet. App. 427, 438 (2006) (appellant's 
representation by counsel "is a factor that must be 
considered when determining whether that appellant has been 
prejudiced by any notice error").  Therefore, the 
presumption of prejudice is rebutted.  For this reason, no 
further development is required regarding the duty to notify.

Based on the above, any notice deficiencies with regard to 
the holding in Vazquez-Flores do not affect the essential 
fairness of the adjudication.  For this reason, no further 
development is required regarding the duty to notify.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Service treatment records, VA medical 
records and examination reports, non-VA medical records and 
lay statements have been associated with the record.  The 
veteran was afforded VA medical examinations in August 2003 
and May 2005.  Significantly, neither the appellant nor his 
or her representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased disability ratings

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects the ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the veteran's symptomatology with the criteria set forth in 
the VA Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2008).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2008).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2008).  

Where service connection has already been established and an 
increase in the disability rating is at issue, as in the 
present case regarding the veteran's increased rating claims, 
it is the present level of disability that is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
The Board notes that the Court, in Hart v. Mansfield, 21 Vet. 
App. 505 (2007), held that staged ratings are appropriate for 
an increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  In 
reaching this conclusion, the Court observed that when a 
claim for an increased rating is granted, the effective date 
assigned may be up to one year prior to the date that the 
application for increase was received if it is factually 
ascertainable that an increase in disability had occurred 
within that timeframe.  38 U.S.C. § 5110.  Accordingly, the 
relevant temporal focus for adjudicating an increased rating 
claim is on the evidence concerning the state of the 
disability from the time period one year before the claim was 
filed until VA makes a final decision on the claim.





Increased disability rating - pulmonary sarcoidosis

The veteran's service-connected pulmonary sarcoidosis is 
rated at a 30 percent disability rating under Diagnostic Code 
6846, which provides that sarcoidosis with pulmonary 
involvement with persistent symptoms requiring chronic low 
dose (maintenance) or intermittent corticosteroids warrants a 
30 percent disability rating and sarcoidosis with pulmonary 
involvement requiring systemic high dose (therapeutic) 
corticosteroids for control warrants a 60 percent disability 
rating.  
38 C.F.R. § 4.97, Diagnostic Code 6846 (2008).

An April 2003 VA examination report shows that the veteran 
was not under any treatment for respiratory conditions.  He 
reported that he was diagnosed with pulmonary sarcoidosis in 
1968 when he underwent an open thoracotomy with a biopsy.  At 
the time of the examination, he indicated that he had 
problems with upper respiratory infections approximately once 
a year.  He reported shortness of breath when walking 
approximately one half of a block.  He denied chronic or 
productive cough and he reported that the scar area from the 
thoracotomy was still tender.  Upon examination, the 
veteran's respirations were unlabored and there was no 
dullness with percussion.  Inspiratory and expiratory breath 
sounds were clear to auscultation anteriorly, and posteriorly 
there were diminished breath sounds in the left base with no 
rales and no wheezing.  The examiner concluded that there was 
no evidence of pulmonary hypertension, right ventricular 
hypertrophy or cor pulmonae or congestive heart failure.  He 
has no history of pulmonary emboli, respiratory failure or 
chronic pulmonary thromboembolism.  

VA medical records reflect that the veteran was admitted to 
the hospital on July 1, 2003 for a left below the knee 
amputation, due to gangrene in his left toes.  The examiner 
noted that the veteran was diagnosed with pulmonary 
sarcoidosis in 1968 via a lung biopsy and was placed on oral 
prednisone for five years.  The medication was discontinued 
in 1973 and he had not required steroids for his pulmonary 
sarcoidosis since that time.  The examiner noted that the 
veteran had no dyspnea upon exertion, rales or rhonchi, 
minimal expiratory wheeze and no prolonged expiratory phase.  
VA medical records reflect that, following surgery, the 
veteran was treated with Combivent, albuterol and Atrovent.  
The veteran was discharged from the hospital on August 1, 
2003.  Upon discharge, the veteran's respirations were even 
and unlabored on room air.  

A September 2003 VA medical record shows that the veteran had 
no shortness of breath, cough or wheezing.  A December 2003 
VA medical record reflects that the veteran was reporting 
shortness of breath, primarily with exertion and while supine 
at night.  He did report wheezing, a non-productive cough and 
post-nasal drip.  Upon examination the veteran had good air 
movement with no rales, wheezes or rhonchi.  The veteran was 
placed on steroid inhalers.  April 2004 VA medical records 
show that the veteran reported increased shortness of breath, 
which was improved with the addition of the inhaler provided 
by the chest clinic.  A May 2004 pulmonary consult report 
shows that the veteran had shortness of breath on exertion 
and a dry cough.  Upon examination, the veteran's 
respirations were clear to auscultate bilaterally with no 
crackles or wheezing.  The assessment was a little 
interstitial fibrosis and some post surgical changes in the 
right upper lobe.  The examiner noted that the pulmonary 
function tests were about the same as compared to the 
previous year.  The veteran was told to continue all 
inhalers.  A November 2004 VA medical record shows that the 
veteran complained of shortness of breath and a dry cough, 
which was getting worse.  Upon examination, the veteran's 
respirations were clear to auscultate bilaterally with no 
crackles or wheezing.  The assessment was acute bronchitis 
and sarcoidosis.  The veteran was given a prednisone tapering 
dose.  

A May 2005 VA examination report shows that the veteran was 
not currently on any active treatment with steroids for 
sarcoidosis.  The examiner noted that the veteran did use a 
steroid opthalmic ointment for his eye condition.  Upon 
examination, the veteran's lungs were clear, with no crackles 
or wheezes.  There was no evidence of pulmonary hypertension, 
right ventricular hypertrophy, cor pulmonae or congestive 
heart failure.  He had not had any pulmonary embolisms.  He 
had not had any respiratory failure or chronic pulmonary 
thromboembolism.  The examiner opined that the veteran did 
not have active sarcoidosis in many decades.  A recent chest 
x-ray revealed no active cardiopulmonary disease.  Recent 
echocardiogram showed ejection fraction of 60 percent and 
mild left ventricular hypertrophy.  The diagnosis was 
inactive sarcoidosis.  The examiner indicated that the 
veteran was not on systemic high-dose therapeutic 
corticosteroids for control on sarcoidosis.  The examiner 
noted that the veteran had been treated with oral steroids 
for a brief period of time during an episode of bronchitis, 
and that steroids are frequently used as an adjunct treatment 
for acute bronchitis.  The examiner concluded that the 
steroids given for the veteran's bronchitis were not for the 
treatment of sarcoidosis but only for the treatment of 
bronchitis. 

The Board finds that, based upon the evidence of record, the 
veteran's service-connected sarcoidosis does not warrant a 
higher disability rating under Diagnostic Code 6846.  As 
noted above, in order to warrant a disability rating of 60 
percent, the evidence would need to reflect sarcoidosis with 
pulmonary involvement requiring systemic high dose 
(therapeutic) corticosteroids for control.  However, there is 
nothing in the record which shows that this is the case.  The 
veteran had not been on corticosteroids at any time over the 
appeals period, with the exception of a brief period of time 
surrounding his July 2003 surgery and to treat a bout of 
bronchitis; however, the May 2005 examiner noted that he was 
not on systemic high-dose therapeutic corticosteroids for 
control of sarcoidosis.  

The Board notes that Diagnostic Code 6846 provides that 
sarcoidosis is to be rated under either the rating criteria 
of Diagnostic Code 6846, or the active disease or residuals 
are to be rated as chronic bronchitis (Diagnostic Code 6600) 
and extra-pulmonary involvement rated under the specific body 
system involved.  However, as the May 2005 examiner noted 
that the veteran's sarcoidosis has not been active in many 
decades, a rating under Diagnostic Code 6600 or under the 
specific body system involved would not be appropriate.  
38 C.F.R. § 4.97, Diagnostic Code 6600.

The Board has considered rating the veteran's service-
connected sarcoidosis under other Diagnostic Codes pertaining 
to restrictive lung disease, in order to provide him with the 
most beneficial rating.  However, there is no evidence that 
the veteran has diaphragm paralysis or paresis, spinal cord 
injury with respiratory insufficiency, kyphoscoliosis, pectus 
excavatum, pectus carinatum, traumatic chest wall defect, 
pneumothorax, hernia, post-surgical residuals, chronic 
pleural effusion of fibrosis or sleep apnea.  38 C.F.R. 
§ 4.97, Diagnostic Codes 6840-6845, 6847 (2008).

Significantly, the Board finds that the medical evidence 
demonstrates consistently and throughout that, over the 
entire appeals period, the veteran does not meet the criteria 
for a disability rating in excess of 30 percent for his 
service-connected sarcoidosis.  Hart.

Finally, the disability picture is not so exceptional or 
unusual as to warrant a referral for an evaluation on an 
extraschedular basis.  For example, there is no competent 
evidence that the veteran's sarcoidosis is currently 
resulting in frequent hospitalizations or marked interference 
in his employment.  The Board is therefore not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) (2008).  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).

As the preponderance of the evidence is against the veteran's 
claim for an increased rating for his sarcoidosis, the 
"benefit-of-the-doubt" rule is not applicable and the Board 
must deny his claim.  See 38 U.S.C.A. § 5107(b).

Temporary Total Rating for Hospitalization 

VA regulations provide that a total disability rating will be 
assigned without regard to other provisions of the VA 
Schedule for Rating Disabilities (Rating Schedule) when it is 
established that a service-connected disability has required 
hospital treatment in a VA or approved hospital for a period 
in excess of 21 days.  38 C.F.R. § 4.29 (2008).

Based upon the evidence of record, the Board finds the 
evidence does not show that the veteran required hospital 
treatment in July and August 2003 for a service-connected 
disability for a period in excess of 21 days.  The evidence 
demonstrates his hospital treatment in July and August 2003 
was for a below the knee amputation of his left lower 
extremity due to his nonservice-connected peripheral vascular 
disease, not his service-connected pulmonary sarcoidosis.  As 
such, the veteran's claim must fail.  As noted, prerequisite 
for a temporary total rating, pursuant to 38 C.F.R. § 4.29, 
is that the treatment at issue pertains to a service-
connected disability.  Because the veteran does not satisfy 
this initial requirement, his claim is denied as a matter of 
law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Increased rating - tender thoracotomy and tube drainage scars 
of the right lateral chest wall

The veteran's service-connected tender thoracotomy and tube 
drainage scars of the right lateral chest wall are rated 
under Diagnostic Code 7804, for painful scars.  

The April 2003 VA examination report reflects that the 
veteran had a linear surgical scar measuring 33.5 centimeters 
to the right lateral chest wall which extended to the 
midsternal area.  There were large areas of keloid formation 
with slight tenderness.  The maximum width of the scar was 2 
centimeters and the maximum elevation was 0.5 centimeters.  
The scar was hyperpigmented.

An August 2003 VA examination reflects that the veteran had a 
lineal surgical scar measuring 34 by 2 centimeters located at 
the right lateral chest wall extending to the right breast 
area.  There was pain to light palpation of the area.  The 
scar was not adhered to the underlying tissue.  The texture 
of the entire scar was smooth and shiny.  The scar was not 
unstable.  There was an elevation of the scar with depression 
of the surface contour with palpation of the scar.  There was 
no significant underlying soft tissue damage.  The scar was 
not deep.  There was marked keloid formation present to the 
lateral aspect.  The keloid area was raised approximately 0.5 
centimeters above the scar surface.  There were patchy areas 
of hyperpigmentation and hypopigmentation present to the 
entire scar area.  There were no areas of induration or 
inflexibility of the skin in the area of the scar, and there 
were no functional limitations due to the scar.

The veteran's tender thoracotomy and tube drainage scars of 
the right lateral chest wall are rated at 10 percent under 
Diagnostic Code 7804 for superficial scars which are painful 
on examination.  The note to this Diagnostic Code defines a 
superficial scar as one that is not associated with 
underlying tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 
7804.  This is the highest disability rating available under 
this Diagnostic Code.
 
In order to afford the veteran the highest possible 
disability rating, his claim has been evaluated under all 
potentially applicable diagnostic codes for scars other than 
the face, head and neck.  Diagnostic Code 7801 pertains to 
scars, other than the head, face or neck, which are deep or 
that cause limited motion; however, there is no evidence of 
record that the veteran's scars are deep or cause limitation 
of motion.  In fact, the August 2003 examiner noted that the 
veteran's scars are not deep and did not cause any functional 
limitations.  The Board has also considered rating the 
veteran's scar under Diagnostic Code 7802 for scars, other 
than head, face or neck that are superficial and that do not 
cause any limitation of motion, and under Diagnostic Code 
7803 for superficial scars that are unstable.  However, as 
the maximum rating under these Diagnostic Codes is 10 
percent, the veteran would not be afforded a higher 
disability rating under these Diagnostic Codes.  Diagnostic 
Code 7805 contemplates scars which would be rated under the 
limitation of motion of the affected joint; however as noted 
above the veteran's scars do not cause any limitation of 
function of any joint.  38 C.F.R. § 4.118, Diagnostic Codes 
7801, 7802, 7803, 7805 (2008).

Significantly, the Board finds that the medical evidence 
demonstrates consistently and throughout that, over the 
entire appeals period, the veteran does not meet the criteria 
for a 10 percent disability rating for his service-connected 
tender thoracotomy and tube drainage scars of the right 
lateral chest wall.  Hart, supra.

In addition, there is no evidence of record that the 
veteran's service-connected tender thoracotomy and tube 
drainage scars of the right lateral chest wall, causes marked 
interference with employment, or necessitates frequent 
periods of hospitalization, as to render impractical the 
application of the regular schedular standards.  The Board is 
therefore not required to remand this matter for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
(2008).  Thus, the preponderance of the evidence is against 
the assignment of a disability rating in excess of 10 percent 
for the tender thoracotomy and tube drainage scars of the 
right lateral chest wall.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

A disability rating in excess of 30 percent for pulmonary 
sarcoidosis is denied.

A temporary total rating for hospitalization pursuant to 38 
C.F.R. 
§ 4. 29 is denied.

A disability rating in excess of 10 percent for tender 
thoracotomy and tube drainage scars of the right lateral 
chest wall is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


